department of the treasury int ernal revenue service washington d c of f i c e of c h i e f c ou n s e l date number release date cc pa apjp br2 gl-607572-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel small_business self-employed cc sb gbo attn a kennedy dawson from assistant chief_counsel administrative provisions judicial practice cc pa apjp subject collection of employment_taxes assessed under name and ein of single member limited_liability_company this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose gl-607572-00 official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend single member limited_liability_company sole owner state date issue whether employment_tax assessments in the name and employer_identification_number ein of a single member limited_liability_company are valid assessments against the company’s sole owner under the circumstances described below conclusion pursuant to sec_6203 and the regulations thereunder the summary record of assessment through supporting documents must provide identification of the taxpayer certain errors are permissible in making an assessment so long as the taxpayer is sufficiently identified and the errors do not mislead or prejudice the taxpayer we conclude that the identification of the taxpayer element required for a valid assessment has been met in this case moreover even if the assessments were erroneous in a technical sense because they were made in the name and ein of single member limited_liability_company sole owner was not prejudiced or misled by this error thus we conclude that the assessments are valid against the taxpayer sole owner facts single member limited_liability_company is a limited_liability_company formed under state law it is a disregarded_entity for all federal tax purposes and its activities are treated in the same manner as a sole_proprietorship branch or division of sole owner see sec_301_7701-2 single member limited_liability_company filed delinquent employment_tax returns showing liabilities for each of the periods below gl-607572-00 type period date return filed assessment_date each of the returns was filed with the address of sole owner as the business address for single member limited_liability_company in addition the certificate of formation of single member limited_liability_company shows the address of sole owner as the business address for single member limited_liability_company all of the delinquent employment_tax liabilities associated with the form_940 and form sec_941 were assessed under single member limited_liability company’s ein and under the name single member limited_liability_company as evidenced by the certificates of assessments and payments form for each of the periods at issue further the address where each notice was sent is the business address of single member limited_liability_company which also happens to be the home address of sole owner on date the service filed a notice_of_federal_tax_lien against single member limited_liability_company for the delinquent amounts law and analysis the regulations on procedure and administration provide that a business_entity with a single owner is classified as either a corporation or disregarded as an entity separate from its owner sec_301_7701-2 for purposes of these regulations a single member limited_liability_company is treated as a business_entity the regulations provide that certain business entities are always classified as corporations business entities that are not automatically classified as corporations eligible entities are permitted to choose their classification for federal tax purposes sec_301_7701-3 a single member limited_liability_company is considered an eligible_entity and may choose its tax classification if a single member limited_liability_company does not choose its tax classification the default classification for all federal tax purposes is that of an entity disregarded as an entity separate from its owner sec_301 gl-607572-00 b if a single member limited_liability_company is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_301_7701-2 notice_99_6 1999_3_irb_12 permits a single member limited_liability_company to separately calculate report and pay its employment_tax obligations with respect to its employees under its own name and employer_identification_number the notice makes clear that the owner of a single member limited_liability_company that is treated as a disregarded_entity for federal tax purposes is the employer for purposes of employment_tax liability consequently the owner retains ultimate responsibility for the employment_tax obligations incurred with respect to employees of the disregarded_entity id thus as a disregarded_entity single member limited_liability_company cannot be the employer for employment_tax purposes regardless of the fact that single member limited_liability_company filed the employment_tax returns for the periods at issue in this case sec_6201 of the internal_revenue_code provides the authority for assessment until an assessment of tax has been made the service is not entitled to collect a tax administratively the lien provisions of the code depend on the making of a demand for payment and there cannot be a demand for payment if there is no assessment see sec_6303 and sec_6321 although sole owner is ultimately liable for the employment_taxes incurred by single member limited_liability_company the service is precluded from administratively collecting the liability from sole owner without a valid assessment generally speaking an assessment is the formal recording of a taxpayer’s tax_liability sec_6203 provides that t he assessment shall be made by recording the liability of the taxpayer in the office of the secretary in accordance with rules or regulations prescribed by the secretary the regulations on procedure and administration further provide as follows t he assessment shall be made by an assessment officer signing the summary record of assessment the summary record through supporting records shall provide the identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment the date of the assessment is the date the summary record is signed by an assessment officer gl-607572-00 sec_301_6203-1 emphasis added thus to make a valid assessment the service must record the assessment on a signed summary record of assessment and create a supporting record which includes the four elements referred to in the regulation although the regulations under sec_6203 include requirements for a valid assessment court cases interpreting sec_6203 indicate that certain mistakes are permissible when making an assessment without the assessment thereby being considered invalid thus for example a united_states bankruptcy court has indicated that although an assessment contains an incorrect social_security_number and address for the taxpayer the assessment may nonetheless be valid gongaware v united_states u s t c cch big_number bankr w d pa aff’d without published opinion 159_f3d_1351 3d cir in reaching its conclusion the court acknowledged the errors but found that they were not sufficient to cause prejudice to the taxpayer who was sufficiently identified in the assessment id similarly in another case involving an assessment for sec_6672 liability the responsible_person was correctly identified but the assessment referred to the wrong corporation 386_fsupp_499 n d tex aff’d without published opinion 514_f2d_1070 5th cir the allan court concluded that the assessment was valid as it correctly identified the taxpayer and the taxpayer suffered no prejudice the service is not required to identify a taxpayer by a social_security_number when making an assessment moore v united_states u s t c cch big_number e d cal similarly there is no requirement that an employer_identification_number be used in making an assessment 61_fsupp2d_836 s d ind in a case with facts somewhat similar to the present situation the court_of_appeals for the tenth circuit held that an assessment made in taxpayers’ trade_name rather than taxpayers’ individual names was valid 719_f2d_1507 10th cir in marvel the service made employment_tax assessments in the trade_name of an unincorporated business rather than in the names of its two individual owners the notices issued by the service were sent to the taxpayers’ business address rather than to the address of the owners and the notices listed the taxpayer_identification_number for the business the taxpayer_identification_number for the business was shown on the taxpayers’ schedule c attached to their gl-607572-00 income_tax returns for the years in question the court stated that taxpayers cannot seriously contend that the notices to the business did not operate to give actual notice to each of the taxpayers we conclude that the assessments were valid and effective as to the individual plaintiffs being issued in the trade_name which they themselves adopted id pincite in 881_f2d_340 6th cir the court_of_appeals for the sixth circuit citing marvel f 2d pincite and allan f_supp pincite stated that notices containing technical defects are valid where the taxpayer has not been prejudiced or misled by the error and is afforded a meaningful opportunity to litigate his claims thus the fact that the taxable_period in planned investments was incorrectly stated did not invalidate the notification to the taxpayer concerning a penalty assessment in the present situation several arguments can be made in support of our conclusion that sole owner was adequately identified by the assessments and that sole owner was not prejudiced or misled by the fact that single member limited_liability company’s name and ein were used first given single member limited_liability company’s status as a disregarded_entity for all federal tax purposes and single member limited_liability company’s close relationship to sole owner the reference in the assessments to single member limited_liability_company as the taxpayer is tantamount to an identification of sole owner as the taxpayer in substance single member limited_liability_company is a trade_name by which sole owner conducts business as in marvel v united_states supra this conclusion is supported by the fact that sole owner indicated that single member limited_liability_company was an llc to be taxed as sole_proprietor on the application_for ein second although sole owner’s social_security_number ssn was not included on the assessment the court cases cited above indicate that an assessment is not required to identify the taxpayer by an ssn or an ein moreover the ein used in making the assessments in this case identified sole owner as the taxpayer in that sole owner must use this ein in preparing sole owner’s schedule c which is attached to sole owner’s federal_income_tax return as a disregarded_entity single member limited_liability company’s items of income deduction gain and credit will be reported on sole owner’s federal_income_tax return gl-607572-00 further in reference to the requirement that the taxpayer must not be prejudiced or misled by the assessment the notices at issue were addressed to single member limited_liability_company rather than to sole owner however sole owner was doing business as single member limited_liability_company and as the only owner of the business sole owner cannot reasonably assert lack of knowledge of the notices in addition the home address of sole owner and the business address of single member limited_liability_company were one and the same moreover sole owner has not disputed actual receipt of those notices consequently sole owner cannot contend that the notices to single member limited_liability_company failed to give notice to sole owner of sole owner’s tax_liability thus even if the assessments may have been erroneous in a technical sense sole owner was not misled or prejudiced by the errors planned investments inc v united_states supra we conclude that in the present situation the employment_tax assessments under the name and ein of single member limited_liability_company are valid against sole owner case development hazards and other considerations a court might accept the argument that single member limited_liability_company is a separate_entity under state law and should also be viewed as a separate_entity for employment_tax purposes even if it is not a separate_entity for income_tax purposes in support of this view single member limited_liability_company is arguably the common_law employer also it made payment of wages to the employees of the business and thus could be viewed as the employer under sec_3401 and 419_us_43 moreover it made payments or deposits of employment_taxes and filed returns using its own name and ein in accordance with notice_99_6 this method of reporting and paying the instructions to schedule c of form_1040 indicate that an ein must be included on schedule c if the sole_proprietor is required to file an employment_tax return as mentioned above sole owner is the employer and is responsible for filing employment_tax returns although notice_99_6 allows single member limited_liability_company to file the employment_tax returns sole owner remains ultimately liable for the employment_taxes and is required to file an employment_tax return in the absence of filing by single member limited_liability_company thus the ein of single member limited_liability_company is required on schedule c of sole owner’s return gl-607572-00 employment_taxes arguably undercuts the service’s position that single member limited_liability_company is a disregarded_entity a court might view this method of reporting and paying employment_taxes as providing support for treatment of single member limited_liability_company as a separate_entity for employment_tax purposes notwithstanding the service’s position to the contrary also with respect to whether sole owner was prejudiced or misled by the errors in the assessments sole owner might argue that the facts in this case are not parallel to marvel unlike the notices in marvel that were made using the taxpayers’ trade_name marvel photo the notices and assessments in this case used the name of a legal entity that is recognized under state law further a court might be sympathetic to sole owner’s lack of knowledge of the tax law thus sole owner might believe that single member limited_liability_company is an entity separate and distinct from sole owner for federal employment_tax purposes as well as state law purposes based on such a belief it could be argued from sole owner’s perspective that the assessments and the notices sent by the service did not identify him as the taxpayer but rather identified single member limited_liability_company as the taxpayer moreover in several cases a tax_assessment which named the partnership entity but not individual members of the entity was held to be invalid against an individual member in re briguglio bankr lexis bankr c d cal date in re galletti bankr lexis bankr c d cal date 205_br_497 bankr w d tex in el paso refining an assessment was made against a limited_partnership and liens were filed against the general_partner the court concluded that the service failed to meet the requirements of sec_6203 because the general_partner was not assessed for the liability consequently assessment of the limited_partnership was not sufficient to allow the service to file liens against the general_partner even though the general_partner was liable for the debts of the partnership under state law similarly the courts in galletti and briguglio concluded that a valid employment_tax assessment against individual partners rather than the partnership was a prerequisite to tax collection against the individual partners the government has appealed both cases to the united_states district_court central district of california eastern division while the decisions in galletti briguglio and el paso refining may seem contrary to our conclusions we have reached in this case we gl-607572-00 believe that our case is clearly distinguishable based on the differences between a partnership and a single member limited_liability_company subchapter_k treats a partnership as an entity for certain tax purposes for example a partnership is required to file a tax_return and partnership elections affecting taxable_income are generally made at the partnership level under sec_703 most importantly a partnership is an employer and is liable for payment of federal employment_taxes sec_31_3401_d_-1 by contrast a single member limited_liability_company is a nonentity for all federal tax purposes and has no obligation to file a tax_return or pay federal employment_taxes therefore regardless of the ultimate outcome in galletti and briguglio and the court’s decision in el paso refining we believe these partnership cases are not relevant to the issue in this case if you have questions please contact susan l hartford at also before collection action is undertaken in this case we suggest that you contact ms hartford and walter ryan who is the assistant branch chief of the branch office responsible for collection matters cc p a cbs br mr ryan may be reached at gl-607572-00 curtis g wilson by ____________________ michael l gompertz acting senior technician reviewer branch
